Citation Nr: 1435172	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  08-38 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri.


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for low back strain.

2.  Whether new and material evidence was received to reopen a claim for service connection for an acquired psychiatric disorder.

3.  Whether new and material evidence was received to reopen a claim for service connection for pes planus.

4.  Entitlement to service connection for a left and right heel disorder.

5.  Entitlement to service connection for a left and right ankle disorder.

6.  Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Steven H. Berniker, Attorney


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel



INTRODUCTION

The Veteran had active service from June 1977 to November 1978 with additional service in the California Army National Guard.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In March 2014 the RO received the Veteran's claim (VA Form 21-526EZ) for service connection for multiple disabilities.  As service connection for these disabilities has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A Board video hearing concerning the issues on appeal was scheduled for May 20, 2014.  In correspondence dated in May 28, 2014, the Veteran contacted VA and indicated that as he had recently moved and had not received timely notice of the Board hearing scheduled for May 20, 2014, and requested that another Board hearing (the Veteran did not specify whether he desired a Travel Board or video hearing) be rescheduled.  The Board finds that good cause has been provided as to his request to reschedule the May 20, 2014, Board hearing.  As such, the Veteran should be afforded another opportunity to provide testimony as to the issues on appeal at a Board hearing.  See 38 C.F.R. § 20.704(d).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a personal hearing before a VLJ sitting at the RO at the earliest available opportunity, with appropriate notification to the Veteran and his representative, if any.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



